     Case 1:19-cr-00789-PGG Document 222 Filed 04/04/20 Page 1 of 1



                                 THOMAS F. X. DUNN
                                 ATTORNEY AT LAW
                                    225 Broadway
                                      Suite 1515
                               New York, New York 10007

Thomas F. X. Dunn                                                    Tel: 212-941-9940
Admitted: NY, NJ & MA                                                Fax: 212-693-0090
  _________                                                      Thomasdunnlaw@aol.com

William J. Rempel
Admitted: NY & NJ

By ECF                                                        April 4,2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: United States v. Makkah Shabazz,
              19 Ct. 789 (PGG)
                                                                    April 6, 2020
Dear Judge Gardephe:

        I represent Makkah Shabazz pursuant to the Criminal Justice Act. I write to
request that your Honor assign my associate, William Rempel, to assist me. I request that
he initially be assigned 100 hours at the rate of $90 an hour. If additional hours are
needed I will seek permission of your Honor for those hours.

        A hard drive containg discovery was received from the discovery coordinator
Julie A. De Almeida, Esq. The discovery includes wiretap materials for 17 target phone
lines. There are approximately 4000 transcripts, audio and video recordings and
approximately 125 zipped email folders. Mr. Rempel previously received assignments
from the Honorable Kimba M. Wood, the Honorable Ronnie Abrams, The Honorable
Lewis A. Kaplan and the Honorable Naomi Reice Buchwald.

       Thank you for your consideration of this request.

                                                           Respectfully yours,
                                                                 /s/
                                                           Thomas F.X. Dunn
